Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received on 1/25/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both a second cabinet in Figure 1 and a compressor in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gindele (DE 102013015414) in view of King et al. (WO 2004001305) [King].
Regarding claim 1, Gindele discloses a refrigerator system comprising: 
- a first refrigerator [Lines 13-14 in Page 1] (20 or 30 in Figure 1) including:
- a first cabinet, 
              - a first machine room [Lines 312 and Lines 316-317 in Page 8] (Figures 3 and 4) disposed under the first cabinet,
             - a first discharge portion (openings in the two side walls, lines 362-364 in Page 9) disposed at a first side wall of the first cabinet and in fluid communication with the first machine room, and
             - a flow guide (80 in Figure 3) to the first side wall of the first cabinet and covering the first discharge portion,
- a second refrigerator [Lines 13-14 in Page 1] (20 or 30 in Figure 1) including:
                          - a second cabinet spaced apart from the first cabinet [Lines 21-22 in Page 1], 
           - a second machine room [Lines 312 and Lines 316-317 in Page 8] (Figures 3 and 4) disposed under the first cabinet, and
           - a second discharge portion (openings in the two side walls, lines 362-364 in Page 9) disposed at a second side wall of the second cabinet and in fluid communication with the 5second machine room, and
- a décor (a seal, 90 in Figure 5) configured to be disposed between the first refrigerator and the second refrigerator.
Gindele does not positively recite a first door, a first hinge, a second door, and a second hinge.
Gindele does not disclose that the décor shields a front side of the first refrigerator and the second refrigerator that are disposed side by side, wherein the first cabinet and the second cabinet are each fixed to an upper portion of the décor either.
However, King discloses two refrigerators that are disposed side by side, wherein the respective doors (16 and 18 in Figure 1) are pivotally attached to the outer wall of each refrigerator and the related hinges are implicitly disclosed.
King also discloses that a décor (a cover strip, 28) covers a front side of the first refrigerator and the second refrigerator, and the first cabinet and the second cabinet of the refrigerators are connected to each other via connecting rails (20 and 22 in Figure 1), wherein one of connecting rails is disposed on top of an upper portion of the décor. 
Gindele in view of King does not disclose that the first cabinet and the second cabinet are each fixed to an upper portion of the décor.
However, it would have been obvious to one of ordinary skill in the art to have modified either the connecting rail or the décor to incorporate the teachings of King by using one of fasteners such as screws to securely fix the connecting rail to the décor for the purpose of preventing the décor from being moved.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gindele’s system to incorporate the teachings of King by redesigning Gindele’s décor and adding connecting parts to let Gindele’s décor cover a front side of the first refrigerator and the second refrigerator and to let connecting parts be fixed to Gindele’s décor for the purpose of improving the appearance of Gindele’s system and securely fixing the décor to the first cabinet and the second cabinet via connecting parts when the system is installed.
Regarding claim 2, Gindele in view of King discloses the refrigerator system, as set forth in claim 1.           
Gindele discloses that a dynamic ventilation in the intermediate space between two refrigerators using a fan in the machine room can avoid the formation of condensate in the space between two refrigerators [Lines 59-60 and 74-76 in Page 2], in other words, the flow direction of hot air is from the discharge portion upward along the first side wall of the first cabinet, as shown in Figure 2, wherein the flow guide (80 in Figure 3) is open upward.
Regarding claims 9 and 10, Gindele in view of King discloses the refrigerator system, as set forth in claim 1.           
King discloses the décor (a cover strip, 28) including:  
- an insertion portion to be disposed between the first refrigerator and the second refrigerator, and 
- a shielding portion extending from a front end of the insertion portion to opposite sides of the insertion portion and supported at a front surface of the first cabinet and a front surface of the second cabinet (Figures 1 and 2), wherein the insertion portion is composed of two long pieces and the portion between two pieces is in fluid communication with an upper end and a lower end of the insertion portion.
Regarding claim 15, Gindele in view of King discloses the refrigerator system, as set forth in claim 1.           
King discloses that the first refrigerator includes a first lower cover disposed at a lower end of a front surface of the first cabinet, and the second refrigerator includes a second lower cover disposed at a lower end of a front surface of the second cabinet, wherein the first lower cover includes a first coupling portion extending parallel with a lower end of the first cabinet and coupled to the first cabinet, and the second lower cover includes a second coupling portion extending parallel with a lower end of the second cabinet and coupled to the second cabinet (The bottom figure inside a circle in Figure 1).
Regarding claim 16, Gindele in view of King discloses the refrigerator system, as set forth in claim 15.           
King discloses that a front bracket (a connecting rail, 20 in Figure 1) is coupled to the first lower cover and the second lower cover at opposite ends of the front bracket, wherein the front bracket fixes the first and second cabinets and maintains a set distance between the first and second cabinets
For claims 15 and 16, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gindele’s system to incorporate the teachings of King by adding a front bracket and a lower cover to each refrigerator at a lower end of a front surface of each cabinet to let the front bracket be coupled to the first lower cover and the second lower cover at opposite ends of the front bracket for the purpose of strengthening the connecting parts and securely maintaining a set distance between two brackets.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gindele (DE 102013015414) in view of King et al. (WO 2004001305) [King] as applied in Claims 1-2, 9-10, and 15-16 above, and further in view of Kenji at al. (JP H05164458) [Kenji].
Regarding claim 17, Gindele in view of King discloses the refrigerator system, as set forth in claim 1.           
King discloses that a top bracket (a cover strip, 30) covers a space between the first cabinet and the second cabinet at a top of the space, and a connecting rail (22 in Figure 1) is coupled to an upper part of the front surface of the first cabinet and an upper part of the front surface of the second cabinet.
Gindele in view of King fails to disclose that the top bracket is configured to be coupled to an upper surface of the first cabinet and an upper surface of the second cabinet and maintain the first and second cabinets at a set distance.
However, Kenji discloses that a top bracket (a connection tool, 120 in Figure 31) covers a space between the first cabinet and the second cabinet at a top of the space and the top bracket is coupled to an upper surface of the first cabinet and an upper surface of the second cabinet with screws (121 in Figure 31) and maintains the first and second cabinets at a set distance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gindele in view of King’s top bracket (a cover strip, 30) to incorporate the teachings of Kenji by replacing the material for the top bracket with a more rigid one, and then redesigning the top bracket to let the top bracket cover a space between the first cabinet and the second cabinet at a top of the space and be coupled to an upper surface of the first cabinet and an upper surface of the second cabinet for the purpose of improving the appearance of the system and securely maintaining a set distance between two cabinets.
Allowable Subject Matter
Claims 3-8, 11-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763